THE STATE OF SOUTH CAROLINA 

                In The Supreme Court 


   William Alvin Hueble, Jr., Petitioner,

   v.

   South Carolina Department of Natural Resources and 

   Eric Randall Vaughn, Defendants, 


   Of Whom Eric Randall Vaughn is, Respondent.


   Appellate Case No. 2012-212006



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS 



               Appeal from Greenwood County 

           Eugene C. Griffith, Jr., Circuit Court Judge 


                     Opinion No. 27631 

        Heard September 22, 2015 – Filed April 27, 2016 



               REVERSED AND REMANDED 


   Gregory P. Harris and Jonathan S. Gasser, both of Harris
   & Gasser, LLC, of Columbia; and John P. Riordan, of
   Smith Moore Leatherwood, LLP, of Greenville, all for
   Petitioner.

   Thomas E. Hite, Jr., of Hite & Stone, of Abbeville; James
   V. McDade, of Doyle Tate & McDade, PA, of Anderson;
   and Andrew F. Lindemann, of Davidson & Lindemann,
   PA, of Columbia, all for Respondent.
       JUSTICE HEARN: The issue here is whether a plaintiff who obtained a
Rule 68, SCRCP, judgment of $5,100 in his favor is a prevailing party within the
meaning of the Civil Rights Act, 42 U.S.C. § 1988 (2006), and is therefore entitled
to attorneys' fees. For the reasons discussed herein, we hold he is and reverse and
remand for further proceedings consistent with this opinion.

                FACTUAL/PROCEDURAL BACKGROUND1

      In 2003, William Alvin Hueble purchased 220 acres of farming and hunting
property in Greenwood County. At the time of closing, the seller informed Hueble
that Respondent Eric R. Vaughn, a corporal for the South Carolina Department of
Natural Resources (DNR), had a personal deer stand on the property and had
hunted there in the past. The seller indicated it would be a "good idea" to allow
Vaughn continued access. Hueble declined the suggestion. During 2004, Hueble
received a call from the seller informing him that Vaughn had recently been on the
property and left four wheeler tracks. The seller again suggested that it would be
in Hueble's "best interest" to allow Vaughn to hunt on the property, and provided
Vaughn's phone number to Hueble. Hueble once again declined the suggestion and
did not contact Vaughn.

       Hueble then acquired additional land and invested substantial sums of
money to improve and maintain his property for hunting. In the summer of 2005,
Hueble planted his first dove field spanning fifteen acres. More than one month
prior to the opening day of dove season, Hueble mowed all standing wheat/oats
and disked the dove field twice. He believed the field was non-baited and in
compliance with all regulations and guidelines.

       On opening day, Hueble's friends and family joined him for the first hunt of
the season. Shortly into the hunt, Vaughn and other DNR officers entered Hueble's
property unannounced. Vaughn and the DNR officers gathered the hunters
together and began threatening them with fines and confiscation of property for
baiting the dove field. Vaughn dug into Hueble's property with a knife blade to
produce seeds and claimed that one seed constituted baiting a field. During this
interaction, Hueble learned Vaughn was the DNR officer the seller had mentioned.
Ultimately, Hueble was the only hunter charged by DNR with baiting the field.



1
  Because this matter was resolved before trial, these facts are taken largely from
the complaint.
       Prior to the court date for the baiting charge, Hueble invited Vaughn out to
his property to discuss any other concerns Vaughn had with the property. Vaughn
stated that he had actively hunted on the land previously—including in the off
seasons—and had considered purchasing the property when it was for sale, but did
not have the financial resources to do so. Hueble ultimately pled no contest to the
baiting charge, believing this would resolve Vaughn's animosity.

       Prior to turkey season, Hueble prepared for a hunt by setting up two food
plots with clover, and he plowed several strips of dirt. Just prior to opening day,
game cameras revealed numerous turkeys on the property; however, on opening
day there were no turkeys to be found. As Hueble attempted to locate the turkeys
he had previously seen on camera, he encountered a trespasser on the property and
discovered the game cameras had been manipulated. Hueble contacted Vaughn to
report trespassers and to inquire whether Vaughn had any information about the
incident. Vaughn admitted that he and other DNR officers had been on the
property on several occasions to hunt in the month leading up to that day. Hueble
believed Vaughn and other DNR officers had in fact been on his property before
and after opening day and, during those visits, entered his barn and accessed his
equipment. At this time, Vaughn also informed Hueble that his food plots were
illegal baiting and that DNR officers were prepared to arrest Hueble and his invited
guests if they hunted over the food plots.

       Based on these encounters with Vaughn, Hueble believed that Vaughn had a
"vendetta" against him and that Vaughn's supervisor was fully aware of the alleged
threats he was making against Hueble. Because of these concerns, Hueble initiated
a complaint with Vaughn's supervisor at DNR. However, the supervisor responded
with allegations of Hueble's illegal activity based upon Vaughn's version of the
events. Hueble was again accused of baiting, this time for using a fish feeder in his
pond for duck hunting season. The supervisor later recanted and instead alleged
Hueble used cracked corn for baiting.

       As a result of these continued allegations, Hueble filed another complaint
and requested an investigation by DNR. In response, Vaughn provided a written
statement detailing Hueble's alleged baiting practices and accusing Hueble of
providing false information to Vaughn's superior. Ten months later, following an
internal investigation, DNR determined that Vaughn had not exceeded his
authority.

      Thereafter, Hueble filed a complaint against DNR and Vaughn asserting
several state law causes of action, along with a claim pursuant to section 42 U.S.C.
§ 1983 (2006)2 for the violation of his constitutional rights to due process and
equal protection. In his answer, Vaughn asserted counterclaims against Hueble for
slander, libel, abuse of process, and intentional infliction of emotional distress.
Hueble then filed an amended complaint, in which he expanded his § 1983 claim to
include an alleged violation of his Fourth Amendment rights to be protected
against unreasonable searches and seizures. Vaughn again asserted the same
counterclaims in his amended answer. In both complaints, Hueble sought
attorneys' fees and costs for the § 1983 claim pursuant to 42 U.S.C. § 1988.3

       Vaughn and DNR jointly moved for summary judgment, and at the hearing,
the trial court encouraged the parties to settle. The same day, Vaughn and DNR

2
     42   U.S.C. § 1983 states, in pertinent part:

                   Every person who, under color of any statute, ordinance,
                   regulation, custom, or usage, of any State or Territory or
                   the District of Columbia, subjects, or causes to be
                   subjected, any citizen of the United States or other person
                   within the jurisdiction thereof to the deprivation of any
                   rights, privileges, or immunities secured by the
                   Constitution and laws, shall be liable to the party injured
                   in an action at law, suit in equity, or other proper
                   proceeding for redress, except that in any action brought
                   against a judicial officer for an act or omission taken in
                   such officer’s judicial capacity, injunctive relief shall not
                   be granted unless a declaratory decree was violated or
                   declaratory relief was unavailable.
 
3
     42   U.S.C. § 1988(b) states in pertinent part:
 
                   In any action or proceeding to enforce a provision of
                   section[] . . . 1983 . . . , the court, in its discretion, may
                   allow the prevailing party, other than the United States, a
                   reasonable attorney's fee as part of the costs, except that
                   in any action brought against a judicial officer for an act
                   or omission taken in such officer's judicial capacity such
                   officer shall not be held liable for any costs, including
                   attorney's fees, unless such action was clearly in excess
                   of such officer's jurisdiction.
 
offered Hueble $5,000 and a letter agreeing that Vaughn would be required to
contact a supervisor before entering Hueble's property absent exigent
circumstances. Hueble countered, requesting an additional term that Vaughn and
DNR acknowledge Vaughn's wrongdoing; however, Vaughn and DNR would not
agree to that term.

      One month later, Vaughn and DNR made a joint offer of judgment pursuant
to Rule 68 for $5,100. The offer of judgment stated, in pertinent part:

      Pursuant to Rule 68 of the South Carolina Rules of Civil Procedure,
      the Defendants, South Carolina Department of Natural Resources and
      Eric Randall Vaughn, hereby offer to allow judgment to be taken
      against them in the amount of Five Thousand One Hundred and
      No/100 ($ 5,100.00) Dollars. This offer shall remain valid for twenty
      (20) days after service of the same and shall be deemed withdrawn if
      not accepted within said time.

The offer of judgment made no mention of Vaughn having to obtain prior approval
from his supervisor before entering the property; however, Hueble accepted it, and
the court entered final judgment.

      Thereafter, Hueble filed a motion for attorneys' fees and costs against
Vaughn under Rule 54(d), SCRCP, and 42 U.S.C. § 1988.4 In support of Hueble's
motion, counsel submitted a memorandum, declaration of counsel as to attorneys'
fees and costs, and documentation of $149,207.80 in attorneys' fees and costs.
Unbeknownst to Hueble, two days before the motion was to be heard, Vaughn
entered into a settlement agreement with Hueble's insurance carrier for $25,000.
His counterclaims were subsequently dismissed.

       At the hearing on attorneys' fees and costs, Vaughn and DNR opposed the
motion on numerous grounds, including that Hueble was not the prevailing party
for the purpose of receiving fees under § 1988 because the offer of judgment did
not address the liability of costs and fees under § 1983; Hueble was precluded from
bringing a § 1983 claim against DNR; Vaughn settled his counterclaims against
Hueble for $25,000; and Hueble could not show that his recovery was based on his
§ 1983 claim against Vaughn. At the hearing, Hueble argued he was entitled to
attorneys' fees because an offer of judgment had been entered in his favor, which

4
 DNR is not a party to this appeal because Hueble seeks attorneys' fees only on his
civil rights claim, to which DNR is not subject under § 1983.
invoked § 1988. Vaughn countered that an offer of judgment alone could not
qualify an individual as a prevailing party under South Carolina jurisprudence and,
because both parties received some money, each party technically prevailed.
Hueble explained that his homeowner's insurance settled with Vaughn, and he had
no choice in the matter.

      The trial court denied Hueble's motion, finding Hueble was not a prevailing
party pursuant to § 1988, and even if he was, an award of attorneys' fees and costs
would be unjust based on the special circumstances of the case. The trial court
reasoned there had been no change in the legal relationship between the parties,
and Vaughn settled his claim for five times the amount of Hueble's settlement.
Additionally, the trial court held Vaughn did not achieve his desired outcome since
he only received money, yet he had consistently maintained that the suit was not
about money. The court of appeals affirmed. Hueble v. S.C. Dep't of Nat. Res.,
Op. No. 2012-UP-081 (S.C. Ct. App. filed Feb. 15, 2012).

                               ISSUES PRESENTED

I.	    Did the court of appeals err in finding that Hueble's acceptance of an offer of
       judgment pursuant to Rule 68 did not entitle him to attorneys' fees and costs
       as a prevailing party under § 1988?

II.	   Did the court of appeals err in affirming the trial court's finding that even if
       Hueble were a prevailing party, attorneys' fees and costs were not
       recoverable due to special circumstances?

                                 LAW/ANALYSIS

I.	    PREVAILING PARTY STATUS

      Hueble argues the acceptance of an offer of judgment under the South
Carolina Rules of Civil Procedure entitles him to collect attorneys' fees.
Essentially, he contends he prevailed on his § 1983 claim, and therefore qualifies
as a prevailing party pursuant to § 1988 because he obtained an enforceable
judgment. We agree.5

5
  The trial court also determined Hueble could not be a prevailing party because
the offer of judgment, made jointly by DNR and Vaughn, did not specify that it
included the § 1983 claim. We find the offer of judgment included Hueble's §
1983 claim. The offer did not distinguish causes of action, and because it resolved
      Hueble's argument raises a legal question, which we review de novo.
Transp. Ins. Co. v. S.C. Second Injury Fund, 389 S.C. 422, 427, 699 S.E.2d 687,
689 (2010) (holding questions of statutory interpretation are questions of law
which are subject to de novo review and which the Court is free to decide without
any deference to the court below). Hueble filed this action in state court and
accepted the offer of judgment pursuant to Rule 68, SCRCP; accordingly, South
Carolina's procedural rules control. Rule 68 provides in pertinent part:

      (a) Offer of Judgment.	 Any party in a civil action . . . may file, no
         later than twenty days before the trial date, a written offer of
         judgment signed by the offeror or his attorney, directed to the
         opposing party, offering to take judgment in the offeror’s favor, or
         to allow judgment to be taken against the offeror for a sum stated
         therein, or to the effect specified in the offer.

This Court has previously held that Rule 68 includes costs, but attorneys' fees are
not automatically included. Steinert v. Lanter, 284 S.C. 65, 66, 325 S.E.2d 532,
533 (1985) (holding a prior statute governing offers of judgment must be strictly
construed to allow recovery of costs and not attorneys' fees). As a result, in order
to collect attorneys' fees following an offer of judgment, South Carolina courts
have required that a specific statute or rule authorize a party to collect attorneys'
fees. Id.; Black v. Roche Biomed. Labs., 315 S.C. 223, 433 S.E.2d 21 (Ct. App.
1993) (noting that generally costs, fees, and disbursements are allowed when
judgment is entered if they are provided for under specific statute or rule).

       Congress has expressly provided that a successful party in a § 1983 claim
has a statutory right to seek attorneys' fees pursuant to the fee-shifting provision of
§ 1988, which was designed to incentivize attorneys to litigate civil rights cases.
City of Riverside v. Rivera, 477 U.S. 561, 576 (1986) ("Congress enacted § 1988
specifically because it found that the private market for legal services failed to
provide many victims of civil rights violations with effective access to the judicial
process."); Lefemine v. Wideman, 758 F.3d 551, 555 (4th Cir. 2014) (explaining

the entirety of Hueble's case, we interpret it to address all the claims involved—
including the § 1983 action. See Mathis v. Brown & Brown of S.C., Inc., 389 S.C.
299, 309, 698 S.E.2d 773, 778 (2010) (finding if the language of a contract creates
an ambiguity, a court will construe any doubt and ambiguity against the drafter);
Hennessy v. Daniels Law Office, 270 F.3d 551, 553 (8th Cir. 2001) (explaining an
offer of judgment is generally treated as an offer to make a contract). 
the purpose of § 1988 is to "'ensure effective access to the judicial process'" for
individuals with civil rights claims (quoting Hensley v. Eckerhart, 461 U.S. 424,
429 (1983))). Section 1988(b) provides that in federal civil rights actions "the
court, in its discretion, may allow the prevailing party, other than the United States,
a reasonable attorney's fee as part of the costs." 42 U.S.C. § 1988(b).
Accordingly, in order to be awarded attorneys' fees, a party must first demonstrate
that he is a prevailing party.

       Therefore, our inquiry becomes whether a party who accepts an offer of
judgment pursuant to Rule 68 qualifies as a prevailing party under § 1988 for the
purpose of attorneys' fees. This is a question of first impression in this state with
respect to a § 1983 claim. Accordingly, we look to federal interpretation for
guidance. See James v. City of Boise, 577 U.S. __, __ (2016) (per curiam) (slip op.
at 1–2) (explaining once the United States Supreme Court has interpreted the
meaning of a federal statute it is the duty of other courts to "respect that
understanding of the governing rule of law" (quoting Nitro-Lift Techs., L.L.C. v.
Howard, 568 U.S. __, __ (2012) (per curiam) (internal quotation marks omitted)));
Laffitte v. Bridgestone Corp., 381 S.C. 460, 474 n.10, 674 S.E.2d 154, 162 n.10
(2009) (noting that where the state rule has adopted the language of a federal rule,
federal cases interpreting the federal rule are persuasive).

       To determine if a party qualifies as a prevailing party, the United States
Supreme Court set forth a two-part test in Buckhannon Board & Care Home, Inc.
v. West Virginia Department of Health & Human Resources, 532 U.S. 598 (2001).
The Supreme Court held that for a party to be considered a prevailing party, there
must be a "material alteration of the legal relationship of the parties," and there
must be "judicial imprimatur on the change." Id. at 604, 605 (emphasis in original)
(internal quotation marks omitted). Thus, it is not enough for a desired outcome to
occur to attain "prevailing party" status. Rather, it requires both a change on the
part of the parties and an enforceable acknowledgement by a court. Significantly,
the Supreme Court explained that interlocutory victories or a voluntary change in
conduct each lack the "necessary judicial imprimatur." The Supreme Court also
clarified that "'a party in whose favor a judgment is rendered, regardless of the
amount of damages awarded . . . ,' is a "prevailing party" for purposes of the
various federal fee-shifting statutes. Id. at 603 (alteration in original) (quoting
Prevailing party, Black's Law Dictionary (7th ed. 1999)).

      In embracing the Buckhannon analysis, we hold that Hueble qualifies as a
prevailing party. First, a judgment in favor of Hueble and against Vaughn and
DNR was entered for $5,100. This judgment materially altered the legal
relationship between the parties by imposing an enforceable obligation against
Vaughn and DNR to pay Hueble $5,100. While Hueble did not receive all of the
requested relief, that is not the test; rather, the test is whether he received
meaningful relief. Fox v. Vice, 131 S. Ct. 2205, 2214 (2011) ("A civil rights
plaintiff who obtains meaningful relief has corrected a violation of federal law and,
in so doing, has vindicated Congress's statutory purposes."); Tex. Teachers Ass'n v.
Garland Indep. Sch. Dist., 489 U.S. 782, 783 (1989) (explaining a prevailing party
is "one who has succeeded on any significant claim affording it some of the relief
sought").

       Second, Hueble has satisfied the prong of judicial imprimatur because a trial
court has the authority to enforce a judgment of record. See S.C. Code Ann. § 15-
35-530 (2005) (explaining the effect of the entry of a judgment roll to the clerk of
court). We reach this decision upon a review of the implications of Rule 68 and
the meaning of judicial imprimatur as outlined by the Supreme Court. Federal
courts addressing Rule 68 judgments after Buckhannon have found acceptance of
an offer of judgment conveys prevailing party status. Grissom v. Mills Corp., 549
F.3d 313, 319 (4th Cir. 2008) (finding the acceptance of an offer of judgment,
pursuant to Rule 68, FRCP, satisfied the Buckhannon two-part test); Util.
Automation 2000, Inc. v. Choctawhatchee Elec. Co-op., Inc., 298 F.3d 1238, 1248
(11th Cir. 2002) (holding Rule 68 judgment for $45,000 conferred prevailing party
status by changing the legal relationship and establishing judicial imprimatur even
though a "court exercises little substantive review over a Rule 68 offer"). Here, a
Rule 68 offer was filed with the court and the clerk entered the judgment, making
it judicially enforceable. As such, acceptance of a Rule 68 offer falls squarely
within the meaning of prevailing party.6 We therefore find Hueble met the
requirements of Buckhannon by achieving some meaningful relief on the merits
which altered the legal relationship between the parties by modifying the behavior
of both Hueble and Vaughn.

II.   SPECIAL CIRCUMSTANCES

       The trial court also found that even if Hueble were a prevailing party, special
circumstances existed that precluded him from recovering attorneys' fees. Hueble
argues that the special circumstances exception is to be applied narrowly, and the
facts in this case do not warrant the denial of attorneys' fees. We agree.

6
 At least one other state court has considered this issue and resolved it similarly.
See Daffron v. Snyder, 854 N.E.2d 52, 56 (Ind. Ct. App. 2006) (holding the
acceptance of an offer of judgment qualifies for prevailing party status).
       While we reviewed the issue of prevailing party status de novo, we review a
trial court's decision to award or deny attorneys' fees for an abuse of discretion.
Heath v. Cty. of Aiken, 302 S.C. 178, 182, 394 S.E.2d 709, 711 (1990). "An abuse
of discretion occurs when the conclusions of the trial court are either controlled by
an error of law or are based on unsupported factual conclusions." Kiriakides v.
Sch. Dist. of Greenville Cty., 382 S.C. 8, 20, 675 S.E.2d 439, 445 (2009). The
specific amount of attorneys' fees awarded pursuant to a statute authorizing
reasonable attorneys' fees is left to the discretion of the trial judge and will not be
disturbed absent an abuse of discretion or an error of law. Layman v. State, 376
S.C. 434, 444, 658 S.E.2d 320, 325 (2008).

       The United States Supreme Court has held that ordinarily, a party who
prevails on a claim pursuant to the Civil Rights Act should recover attorneys' fees
unless special circumstances would make an award unjust. Newman v. Piggie
Park Enters., 390 U.S. 400, 402 (1968) (per curiam); Hensley, 461 U.S. at 429.
"Courts have universally recognized that [the] special circumstances exception is
very narrowly limited." Doe v. Bd. of Educ. of Balt. Cty., 165 F.3d 260, 264 (4th
Cir. 1998) (citations omitted) (internal quotation marks omitted). As such, it is
only in rare occasions that a case presents circumstances unique enough to justify
denying a prevailing party attorneys' fees. Lefemine, 758 F.3d at 555; see also,
e.g., De Jesús Nazario v. Morris Rodríguez, 554 F.3d 196, 200 (1st Cir. 2009)
(stating that the special circumstances justifying denial of attorneys' fees are "few
and far between"). Neither the statutory language of § 1988 nor the accompanying
legislative history clearly establishes guidelines to delineate the confines of what
suffices as special circumstances. Likewise, the Supreme Court has offered little
guidance as to what constitutes special circumstances, and federal circuits have not
uniformly adhered to any standard, instead cultivating a case-by-case approach.7

7
  While there is no exhaustive list of special circumstances, courts have typically
interpreted the concept narrowly, applying it only in limited situations. United
States ex rel. Averback v. Pastor Med. Assocs., 224 F. Supp. 2d 342, 351 (D. Mass.
2002) (denying fees because of plaintiff's failure to maintain reliable
contemporaneous time records); Mindler v. Clayton Cty., 864 F. Supp. 1329, 1321
(N.D. Ga. 1994) (denying fees when plaintiff made an untimely application).
Courts have also rejected a number of purported special circumstances. See
Walker v. City of Mesquite, 313 F.3d 246, 251 (5th Cir. 2002) (holding defendant's
good faith conduct does not establish special circumstances); Jones v. Wilkinson,
800 F.2d 989, 991 (10th Cir. 1986) (holding a plaintiff's ability to pay attorneys'
fees is not a special circumstance); Davidson v. Keenan, 740 F.2d 129, 133 (2d Cir.
       In finding the circumstances of this case did not warrant an award of
attorneys' fees, the trial court relied primarily on three things: that Hueble's
recovery was only nominal, that he failed to obtain the desired relief of barring
Vaughn from entering the property, and that Vaughn's counterclaim was settled for
almost five times the amount Hueble recovered. We disagree that these facts
constitute special circumstances sufficient to justify denying fees in this case.

       Initially, we view the first two reasons as intertwined, and therefore consider
them together. The trial court apparently perceived the award as merely a
technical victory because it was for a limited sum and did not include the
injunctive relief Hueble sought. We find the award neither nominal nor merely
technical in nature. For guidance, we turn to Farrar v. Hobby, in which the
Supreme Court confronted the question of whether a civil-rights plaintiff who
received a nominal award was a prevailing party eligible to receive attorneys' fees
under § 1988. 506 U.S. 103, 105 (1992). In Farrar, state officials closed a school
for troubled teens and pursued and received an indictment against the owner. Id.
The owner sued, alleging deprivation of liberty and property without due process.
Id. at 106. Following the owner's death, the administrators of the estate sought $17
million in damages, but were awarded only $1 in nominal damages. The jury
found that one defendant had deprived one plaintiff of a civil right, but ultimately
concluded that defendant's conduct did not proximately cause any damage suffered
by the plaintiff. Id. at 106.

      The Court clarified that a party who wins nominal damages on a § 1983
claim is a prevailing party for purposes of attorneys' fees under § 1988. Id. at 112.
However, the Court explained that "[a]lthough the 'technical' nature of a nominal
damages award or any other judgment does not affect the prevailing party inquiry,
it does bear on the propriety of fees awarded under § 1988." Id. at 114. In
determining the reasonableness of fees under § 1988, the Court continued, "'the
most critical factor . . . is the degree of success obtained.'" Id. (quoting Hensley,
461 U.S. at 436). Thus, when a plaintiff seeking compensatory damages "recovers
only nominal damages because of his failure to prove an essential element of his
claim for monetary relief, the only reasonable fee is usually no fee at all." Id. at
115 (emphasis added) (internal citation omitted). Accordingly, when a plaintiff's
victory is purely technical or de minimus, which often is reflected by a nominal-
damages award, the plaintiff should not receive attorneys' fees. Id.

1984) (finding a defendant's reliance on the advice of counsel does not create
special circumstances).
 
       While we recognize the Farrar majority offered limited guidance as to how
a court should approach this inquiry, the concern expressed is quite clear: where a
plaintiff has failed to prove an essential element of his claim—that he was actually
damaged—it would be unjust to allow attorneys' fees. As previously noted, the
award of attorneys' fees encourages the pursuit of cases involving the infringement
of civil rights because we hold those rights to be sacrosanct; awarding fees for
pyrrhic victories does nothing to further that purpose. However, we find the award
here is neither technical nor de minimus. We acknowledge Hueble repeatedly
asserted this was not a case about money, and he failed to receive his primary
objective—an injunction; however, simply because a plaintiff does not receive
exactly what he asks for does not mean he has not suffered an injury.
Furthermore, although he did not assert a specific sum, Hueble alleged actual
damages. In our view, Hueble's recovery of $5,100 is not an insubstantial sum,
and Vaughn's decision to enter voluntarily into the offer of judgment further
reflects that Hueble had established his claim.8

       We are further unpersuaded that Vaughn's recovery for his counterclaims
has any bearing on the fairness of the award. Again, our concern here lies with the
infringement on a civil right and enabling litigation designed to curtail
unconstitutional behaviors. Regardless of the end result of any other claims in the
suit, Hueble prevailed on his claim that a number of his fundamental rights had
been violated and he was damaged by this encroachment. See Hensley, 461 U.S. at


8
   We note that Justice O'Connor authored a concurring opinion in Farrar,
suggesting courts consider the following factors when determining whether
attorneys' fees are warranted in a nominal damages case: the extent of relief, the
significance of the legal issue on which the plaintiff prevailed, and the public
purpose served by the litigation. Id. at 122 (O'Connor, J., concurring). Several
federal circuits have adopted this approach. See Mercer v. Duke Univ., 401 F.3d
199 (4th Cir. 2005) (adopting the three-part test for reviewing requests for
attorneys' fees in civil rights cases involving nominal damages for technical
success articulated by Justice O'Connor); Phelps v. Hamilton, 120 F.3d 1126,
1131–32 (10th Cir. 1997) (same); Morales v. City of San Rafael, 96 F.3d 359, 363
(9th Cir. 1996) (same); Jones v. Lockhart, 29 F.3d 422, 423–24 (8th Cir. 1994)
(same); Cartwright v. Stamper, 7 F.3d 106, 109 (7th Cir. 1993) (same). While we
believe Justice O'Connor's factors are insightful and may be utilized under certain
circumstances, we find their application unnecessary here, where the award was
not de minimus and an offer of judgment rather than a trial was involved.
435 (explaining that Congress's intent to limit awards requires unrelated claims be
treated as separate lawsuits in evaluating attorneys' fees as a prevailing party)

       Relying on Farrar, the dissent would allow Vaughn's award on his
counterclaims to vitiate Hueble's success in this § 1983 claim. We find this
reasoning misplaced. Farrar addressed a circumstance where a jury awarded the
plaintiff $1—which the Court concluded was merely technical or de minimus in
light of his request for $17,000,000. As discussed, supra, we do not find Hueble's
award for $5,100 de minimus in nature, and we cannot agree it can be so
dismissively likened to an award for $1. Moreover, the dissent fails to
acknowledge that Hueble's and Vaughn's awards are independent. See Hensley,
461 U.S. at 435 (explaining that in cases alleging § 1983 claims, unrelated claims
should be treated as a separate lawsuit when evaluating attorneys' fees). The
independent success of a permissive counterclaim has no bearing on the merit of
Hueble's award. A § 1983 claim is frequently accompanied by other claims and
counterclaims. The measure of success for a civil rights' claim should not depend
on the success of unrelated claims. This practice would eviscerate Congress's
expressed desire to incentivize attorneys to take on civil rights' litigation and
condone civil rights' violations by creating a means to escape the payment of
attorneys' fees and costs when a party is successful on unrelated permissive claims.
Rivera, 477 U.S. at 576.

       Accordingly, we reverse the court of appeals and hold the trial court erred in
denying Hueble attorneys' fees. We therefore remand this case to the trial court for
a determination of the reasonable amount of attorneys' fees.

                                 CONCLUSION

       For the foregoing reasons, we reverse the court of appeals and remand for
further proceedings.

PLEICONES, C.J., BEATTY, J., and Acting Justice Jean H. Toal, concur.
KITTREDGE, J., dissenting in a separate opinion.
JUSTICE KITTREDGE: I respectfully dissent. Even if I were to accept the
majority's premise that "a plaintiff who obtained a Rule 68, SCRCP judgment of
$5,100 in his favor is a prevailing party within the meaning of the Civil Rights Act,
42 U.S.C. § 1988,"9 I would nonetheless find no abuse of discretion in the trial
court's denial of Petitioner's request for attorney's fees. Section 1988(b) provides
that "the court, in its discretion, may allow the prevailing party . . . a reasonable
attorney's fee as part of the costs." The language of the statute speaks to a
prevailing party's eligibility for attorney's fees, not an automatic entitlement to
attorney's fees. The trial court, in the exercise of its discretion, determined that
special circumstances precluded an award of attorney's fees to Petitioner. It seems
to me that ample evidence supports the trial court's finding of special
circumstances, and I would resolve the appeal on that basis.

My main point of disagreement with the majority is its decision to turn a blind eye
to the resolution of Respondent's counterclaim, as the majority is "unpersuaded that
[Respondent] Vaughn's recovery for his counterclaims has any bearing on the
fairness of the award." In my judgment, the relative magnitude of relief obtained is
a key factor in this analysis. See Farrar v. Hobby, 506 U.S. 103, 113–14 (1992)
(recognizing that although the relative degree of success may not preclude a
prevailing party's "eligibility for a fee award," the "degree of the plaintiff's overall
success" is "'the most critical factor' in determining the reasonableness of the fee
award" (quoting Tex. State Teachers Ass'n v. Garland Indep. Sch. Dist., 489 U.S.
782, 793 (1989))). I would not myopically ignore the fact that Petitioner paid
Respondent almost five times the amount Petitioner recovered pursuant to the Rule

9
  I acknowledge the laudable policy goals Congress sought to achieve in enacting
42 U.S.C. § 1983—and, as the majority recognizes, that "the fee-shifting provision
of § 1988 . . . was designed to incentivize attorneys to litigate civil rights cases." I
caution, however, against a broad reading of Rule 68, SCRCP, as a basis for
seeking attorney's fees. In Belton v. State, 339 S.C. 71, 529 S.E.2d 4 (2000), we
explained that when judgment is entered pursuant to a Rule 68 offer of judgment,
the allowable costs do not include attorney's fees; however, we noted that
attorney's fees may be taxed if otherwise allowed by statute or rule. Id. at 73, 529
S.E.2d at 5. In Belton, we were presented with a claim for attorney's fees pursuant
to a Whistleblower action resolved pursuant to a Rule 68 offer of judgment. At
that time, the Whistleblower Act provided for "reasonable attorney's fees" where
there is a "court or jury award." Id. at 74, 529 S.E.2d at 5. Because a Rule 68 offer
of judgment did not qualify as a "court or jury award," we rejected the claim for
attorney's fees. Once a Rule 68 offer of judgment is accepted, the resulting entry
of judgment is a ministerial act.
68 offer of judgment. The parties, through their negotiated settlement, reached a
resolution of the relative value of their competing claims. The majority seeks to
excuse Petitioner from his payment of $25,000 to Respondent because it was paid
"[u]nbeknownst to [Petitioner] Hueble [by his] insurance carrier." The fact that
Petitioner's insurance carrier wrote the check is of no moment. Moreover, unlike
the majority, I view Respondent's counterclaims as compulsory because they arise
out of the "transaction or occurrence that is the subject matter" of the Amended
Complaint. Rule 13(a), SCRCP ("A pleading shall state as a counterclaim any
claim which . . . the pleader has against the opposing party, if it arises out of the
transaction or occurrence that is the subject matter of the opposing party's
claim . . . ." (emphasis added)). Try as it might, the majority cannot give Petitioner
a pass on the payment of $25,000 to settle Respondent's counterclaims.

Under the circumstances of this case, when the resolution of the dispute is
considered in its entirety, the trial court did not abuse its discretion in denying
Petitioner's request for attorney's fees. See Farrar, 506 U.S. at 115 (noting that, in
some circumstances, "even a plaintiff who formally 'prevails' under § 1988 should
receive no attorney's fees at all," and explaining that sometimes "the only
reasonable fee is [] no fee at all"). Absent an abuse of discretion by the trial court,
which does not exist here, we must uphold the trial court. I would affirm the court
of appeals in result.